DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, independent claim 1 has been amended such that the subject matter of claims 14 and 15 is incorporated therein.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-7, 9-10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi (US 2019/0140026; herein “Nakanishi”) in view of An (US 2019/0086746; herein “An”).
Regarding claims 1, Nakanishi discloses in Fig. 8 and related text (including similar features disclosed in accordance with embodiments 1 and 2, see [0126]) a display substrate (see [0128]), comprising:
a plurality of pixel units (11, 52, and 54, see [0051] and [0126]), 
wherein a display area of the display substrate comprising a linear boundary and a curved boundary (see Fig. 8 and 13(b)), 
wherein the plurality of the pixel units comprising a plurality of first pixel units (52/54) covering the curved boundary and second pixel units (11) besides the first pixel units, 
wherein each of the plurality of first pixel units is divided into an internal part of display area and an external part of display area by the curved boundary, a transmittance of each of the plurality of first pixel unit is proportional to an area of the internal part of display area (see [0128] and [0064]-[0085] at least);
wherein each first pixel unit (52/54) of the plurality of first pixel units comprises at least two sub-pixels (51R/G/B or 53 R/G/B, see [0126] and [0128]), each sub-pixel comprises a light-shielding pattern (3, see [0126]) and at least one light-transmitting region (“openings” in 3, see [0126] and [0128]) defined by the light-shielding pattern.
Nakanishi does not explicitly disclose 
wherein the light-shielding pattern is a source-drain metal pattern or a gate metal pattern of the display substrate.
In the same field of endeavor, An teaches in Fig. 7 and related text a display substrate
wherein the light-shielding pattern is a source-drain metal pattern or a gate metal pattern of the display substrate (see [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nakanishi by having the light-shielding pattern is a source-drain metal pattern or a gate metal pattern of the display substrate, as taught by An, in order to simplify manufacturing by eliminating additional layer deposition and patterning steps. Additionally, An shows that a black matrix, a source-drain metal pattern and a gate metal pattern are equivalent structures for light-shielding known in the art.  Therefore, because these were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the source-drain metal pattern or a gate metal pattern of An for the black matrix of Nakanishi.
In the alternative and regarding the limitation “a transmittance of each of the plurality of first pixel unit is proportional to an area of the internal part of display area,” one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the area of light-transmitting regions, and accordingly the transmittance, to be a result effective variable affecting aspect ratio of the pixel and display quality (see [0064]-[0085]).  Thus, it would have been obvious to modify the device of Nakanishi to have the area of the light-transmitting regions, and accordingly the transmittance, within the claimed ranges (i.e. proportional to an area of the internal part of the display area) in order to achieve desired aspect ratio, improve display quality (see [0064]-[0085] and [0032] at least), and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claims 2 and 5, Nakanishi does not explicitly disclose 
wherein a ratio of the transmittance of one first pixel unit of the plurality of first pixel units to a transmittance of a second pixel unit is equal to a ratio of the area of the internal part of display area of the one first pixel unit to a total area;
 wherein a total area of all the light-transmitting regions in the first pixel unit is equal to the area of the internal part of display area of the first pixel unit.
However, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the area of the light-transmitting regions, and accordingly the transmittance, to be a result effective variable affecting aspect ratio of the pixel and display quality (see [0064]-[0085]).  Thus, it would have been obvious to modify the device of Nakanishi to have the area of the light-transmitting regions, and accordingly the transmittance, within the claimed ranges in order to achieve desired aspect ratio, improve display quality (see [0064]-[0085] and [0032] at least), and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 3, Nakanishi further discloses wherein the plurality of the pixel units (11, 52, 54) have a same rectangular shape and an equal area (see Fig. 8(b)).
Regarding claim 6, Nakanishi further discloses wherein the light-transmitting regions of the at least two sub-pixels within each first pixel unit of the plurality of first pixel units are of equal size (51R/G/B are of equal size; 53R/G/B are of equal size, see Fig. 8(b)). 
Regarding claim 7, Nakanishi further disclose wherein each sub-pixel of the at least two sub-pixels comprises at least two light-transmitting regions arranged at intervals in a length direction of the sub-pixel (e.g. each of 51R/G/B has four regions; each of 51R/G/B has ten regions, see Fig. 8(b)).
Regarding claim 9, the combined device shows an array substrate (Nakanishi: 94, see [0163]) on which the light-shielding pattern (3/31, see [0163]) is formed and a color filter substrate (90, see [0161]).
Regarding claim 10, Nakanishi further discloses wherein the display substrate is an Organic Light Emitting Diode (OLED) display substrate (see [0161] at least).
Regarding claim 12, Nakanishi further discloses a display panel (see abstract at least), comprising the display substrate according claim 1.
Regarding claim 13, Nakanishi further discloses a display device (see abstract at least), comprising the display panel according to claim 12.
Regarding claim 14, Nakanishi further discloses wherein the first pixel unit (52/54) comprises at least two sub-pixels (51R/G/B or 53 R/G/B, see [0126] and [0128]), each sub-pixel comprises a light-shielding pattern (3, see [0126]) and at least one light-transmitting region (“openings” in 3, see [0126] and [0128]) defined by the light-shielding pattern.
Regarding claim 15, Nakanishi further discloses wherein the first pixel unit (52/54) comprises at least two sub-pixels (51R/G/B or 53 R/G/B, see [0126] and [0128]), each sub-pixel comprises a light-shielding pattern (3, see [0126]) and at least one light-transmitting region (“openings” in 3, see [0126] and [0128]) defined by the light-shielding pattern.

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive.
Applicant argues (page 7) that “Nakanishi discloses that the opening area of the subpixel can be adjusted according to its position, but fails to disclose, teach or suggest “transmittance” of the subpixel, much less “a transmittance of each of the plurality of first pixel unit is proportional to an area of the internal part of display area” as recited in amended claim 1.”
In response, the examiner disagrees. Specifically, transmittance is understood and interpreted as a fraction of light which is transmitted. As would be readily understood by one of ordinary skill in the art, this would be directly related to the fraction of the emission area which is not shielded, i.e. opening size. 
Further, the claim requires only that the transmittance be proportional to the area. In accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Therefore, the claim limitation “proportional” has been given its broadest reasonable interpretation, and is defined as "[f]orming a relationship with other parts or quantities; being in proportion” or “[p]roperly related in size, degree, or other measurable characteristics; corresponding" (see American Heritage® Dictionary of the English Language, Fifth Edition). Therefore, Nakanishi teaches a “proportional” relationship in that the opening size, and accordingly the transmittance, is related to the area of the internal part. 
Additionally, the examiner has provided that, even if Nakanishi does not teach the proportional relationship, it would have been obvious to optimize the opening size, and accordingly the transmittance, as it relates to an area of the internal part of the display.
Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        6/14/2022